1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
2

                         UNITED STATES DISTRICT COURT
                                                                        Jul 24, 2019
3
                                                                           SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     HOOD RIVER DISTILLERS INC.,                 No. 2:19-cv-00048-SMJ
5
                               Plaintiff,        ORDER ADOPTING STIPULATED
6                                                PROTECTIVE ORDER
                  v.
7
     SLEEPING GIANT BEVERAGE
8    COMPANY INC., doing business as
     Lewis & Clark Brewing Company,
9
                               Defendant.
10

11         IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure

12   26(c) and the parties’ stipulation, the parties’ proposed stipulated protective order,

13   ECF No. 34-1, is APPROVED, ADOPTED, and INCORPORATED in this

14   Order by reference.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 24th day of July 2019.

18
                         SALVADOR MENDOZA, JR.
19                       United States District Judge

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
